Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1417
      Lower Tribunal No. 2018-048025. License No. CGS 1515401
                          ________________


                         Carlos E. Rodriguez,
                                  Appellant,

                                     vs.

    Department of Business and Professional Regulation,
                                  Appellee.



     An appeal from the Department of Business and Professional
Regulation, Construction Industry Licensing Board.

     Carlos E. Rodriguez, in proper person.

      Joseph Yauger Whealdon, III, Chief Legal Counsel (Tallahassee), for
appellee.


Before EMAS, MILLER, and LOBREE, JJ.

     MILLER, J.
     Appellant, Carlos Rodriguez, challenges a final administrative order of

the Construction Industry Licensing Board finding he violated various

provisions of chapter 489, Florida Statutes.     The order determined that

Rodriguez waived his right to dispute the material facts alleged in the

administrative complaint by failing to request a formal hearing within twenty-

one days of receiving notice. On appeal, Rodriguez contends the failure to

provide him with actual notice of the underlying administrative complaint

deprived him of due process and, alternatively, invokes the doctrine of

equitable tolling to excuse his noncompliance with the twenty-one-day time

limit. We conclude the Department’s compliance with the notice provisions

set forth in section 455.275, Florida Statutes, satisfied due process and

reverse and remand for the limited purpose of resolving the tolling claim.

                              BACKGROUND

      Rodriguez, a certified general contractor, served as the primary

qualifying agent for Denika Construction, Inc.     On May 5, 2018, Pierre

Boumerhi contracted with Rodriguez and Denika for the construction of a

single-family residence and boat dock. Construction began but was halted

when a dispute arose between the parties. Boumerhi then filed a complaint

with the Department of Business and Professional Regulation, contending

Rodriguez abandoned the project.



                                      2
      On August 19, 2019, the Department filed a dual-count administrative

complaint against Rodriguez, alleging violations of sections 489.129(1)(i)

and 489.129(1)(j), Florida Statutes.        See § 489.129(1)(i),(j), Fla. Stat.

(authorizing disciplinary action “if the contractor . . . is found guilty of any of

the following acts: . . . (i) Failing in any material respect to comply with the

provisions of this part or violating a rule or lawful order of the board. (j)

Abandoning a construction project in which the contractor is engaged or

under contract as a contractor”).

      The record before us reflects that copies of the complaint, along with

accompanying correspondence, were forwarded to Rodriguez’s last known

address of record by means of certified mail, as well as regular mail and e-

mail. After the certified mail was returned unclaimed, the Department left a

message at Rodriguez’s last known telephone number, posted a notice on

the front page of its website, and sent notice by e-mail to all newspapers of

general circulation and news departments of broadcast network affiliates in

six counties, including the county of Rodriguez’s last known address.

      Rodriguez failed to respond, and the Department requested the entry

of a finding he had waived his right to dispute the material facts alleged in

the complaint by failing to seek a formal hearing within twenty-one days after

receiving notice. The Board granted the request, determined he committed



                                        3
the charged violations, placed him on probation, and assessed an

administrative fine and restitution. The instant appeal ensued.

                          STANDARD OF REVIEW

      We review an issue of law in a final administrative order de novo. See

Art. V, § 21, Fla. Const. (“In interpreting a state statute or rule, a state court

or an officer hearing an administrative action pursuant to general law may

not defer to an administrative agency’s interpretation of such statute or rule,

and must instead interpret such statute or rule de novo.”); Lakeland Reg’l

Med. Ctr., Inc. v. State, Agency for Health Care Admin., 917 So. 2d 1024,

1029 (Fla. 1st DCA 2006).

                                  ANALYSIS

      The hallmarks of procedural due process are notice and an opportunity

to be heard, the deprivation of which constitutes error. See Amend. XIV,

U.S. Const.; Art. I, § 9, Fla. Const. “The manner in which due process

protections apply vary with the character of the interests and the nature of

the process involved.” Dep’t of Law Enf’t v. Real Prop., 588 So. 2d 957, 960

(Fla. 1991) (citations omitted). Accordingly, in an administrative proceeding,

due process has been described as a “flexible concept.” Erwin v. State,

Dept. of Pro. & Occupational Regul., Div. of Pros., Fla. State Bd. of Dentistry,

320 So. 2d 2, 4 (Fla. 2d DCA 1975); see also Cafeteria & Rest. Workers



                                        4
Union, Local 473, AFL-CIO v. McElroy, 367 U.S. 886, 895 (1961) (“The very

nature of due process negates any concept of inflexible procedures

universally applicable to every imaginable situation.”) (citations omitted). In

this context, the legislature is charged with determining “by what process and

procedure legal rights may be asserted and determined provided that the

procedure adopted affords reasonable notice and a fair opportunity to be

heard before rights are decided.”      Citizens of State v. Fla. Pub. Serv.

Comm’n, 146 So. 3d 1143, 1154 (Fla. 2014) (citation omitted).

      Section 455.275, Florida Statutes, governs the service of the

administrative complaint. Under the statute, initial attempts at service are to

be made by regular and certified mail, as well as by e-mail, if possible, at the

licensee’s “last known address of record.” § 455.275(3)(a), Fla. Stat. In the

event these methods fail to yield “proof of service,” a term undefined under

the statute, the Department must:

      [C]all the last known telephone number of record and cause a
      short, plain notice to the licensee to be posted on the front page
      of the department’s website and shall send notice via e-mail to
      all newspapers of general circulation and all news departments
      of broadcast network affiliates in the county of the licensee’s last
      known address of record.

§ 455.275(3)(b), Fla. Stat.

      Here, the final judgment reflects “[s]ervice of the Administrative

Complaint was made upon [Rodriguez] by Certified Mail,” without reference


                                       5
to other methods of service. Several courts, including our highest, have

concluded the “use of mailed notice meets state and federal due process

requirements” in administrative proceedings. Shelley v. State, Dep’t of Fin.

Servs., 846 So. 2d 577, 577 (Fla. 1st DCA 2003) (citations omitted); see

Dusenbery v. United States, 534 U.S. 161, 162 (2002) (holding state

attempts to provide notice by certified mail satisfied due process

requirements); see also Keys Citizens For Responsible Gov’t, Inc. v. Fla.

Keys Aqueduct Auth., 795 So. 2d 940, 949 (Fla. 2001) (“[T]he additional

procedural safeguard of actual notice urged by Citizens would add a

tremendous burden and expense . . . and would have little value as all

Florida property owners are already on notice that mandatory connection is

required by law.”).   Nonetheless, in the instant case, although entirely

conceivable the regular mailing “reache[d] the addressee uneventfully,” the

certified mail went unclaimed. Shelley, 846 So. 2d at 577.

     In ensuring a notice procedure is constitutionally sufficient, “the means

employed must be such as one desirous of actually informing the absentee

might reasonably adopt to accomplish it.” Jones v. Flowers, 547 U.S. 220,

229 (2006) (citation omitted). Applying this broad principle here, due process

arguably required a reasonable further effort to communicate the existence

of the administrative complaint to the addressee. See id. at 225 (holding that



                                      6
“when mailed notice of a tax sale is returned unclaimed,” the state must take

additional reasonable steps to provide notice).

      Although not referenced in the final judgment, the record before us

reflects the Department complied with the additional statutory safeguards by

engaging in telephonic communication and effectuating constructive notice.

Mindful it is the prerogative of the legislature “to determine the extent and

character of the notice which shall be given,” we conclude this combination

of efforts was sufficient to afford due process protection. Dawson v. Saada,

608 So. 2d 806, 808 (Fla. 1992); see also Mullane v. Cent. Hanover Bank &

Tr. Co., 339 U.S. 306, 314 (1950) (Notice must be “reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.”)

(citations omitted).

      Rodriguez further invokes the doctrine of equitable tolling to avoid his

obligation to respond to the allegations in the complaint within twenty-one

days. Such a claim is plainly available pursuant to Florida Administrative

Code Rule 28-106.111(4). See Fla. Admin. Code R. 28-106.111(4) (“Any

person who receives written notice of an agency decision and who fails to

file a written request for a hearing within [twenty-one] days waives the right

to request a hearing on such matters. This provision does not eliminate the



                                      7
availability of equitable tolling as a defense.”). Accordingly, we reverse and

remand for an evidentiary hearing on the limited issue of whether equitable

tolling applies to excuse Rodriguez’s failure to request a hearing to dispute

the material facts alleged in the complaint against him. See Hurley v. Dep’t

of Bus. and Pro. Regul., 965 So 2d 359, 359 (Fla. 4th DCA 2007); Nicks v.

Dep’t of Bus. & Pro., Etc., 957 So. 2d 65, 68 (Fla. 5th DCA 2007); Brown v.

State, Dep’t of Fin. Servs., 899 So. 2d 1246, 1247-48 (Fla. 4th DCA 2005);

Avante, Inc. v. Agency for Health Care Admin., 722 So. 2d 965, 966 (Fla. 1st

DCA 1998)). Alternatively, the Board or Department may elect not to afford

Rodriguez a hearing on his equitable tolling claim and instead accept his

factual allegations as true and allow a hearing to contest the factual

allegations of the administrative complaint. See Nicks, 957 So. 2d at 68.

     Affirmed in part, reversed in part, and remanded.




                                      8